DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7 and 12-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 8-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/17/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on pages 6-11 of the remarks dated 2/19/2021. Additionally, Choi et al. (US 2015/0338636), Fujii et al. (US 2004/0179259), Yagi et al. (US 2011/0088758), and Clapp et al. (US 2012/0307347) fail to disclose independent claim 1 and independent claim 8 in its entirety. 
Specifically regarding the allowability of amended independent claim 1: The prior art of record does not disclose or suggest a light adjusting glass comprising “a first substance is disposed within the space, wherein the first substance can be transformed between a solid state and a liquid state, wherein when the first substance is in the solid state, such that the light-adjusting glass exhibits a light transmissive state, and wherein when the first substance is in the liquid state, such that the light-adjusting glass exhibits a light non-transmissive state, and wherein when the first substance is in the liquid state, a cavity is formed within the space, wherein the cavity separates the microstructure laver from the first substance”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-7 and 12-19 are allowable due to pendency on amended independent claim 1.
Specifically regarding the allowability of amended independent claim 8: The prior art of record does not disclose or suggest a method for preparing a light adjusting glass comprising “a first substance is disposed within the space, wherein the first substance can be transformed between a solid state and a liquid state, wherein when the first substance is in the solid state, such that the light-adjusting glass exhibits a light .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872